  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


STEPHEN HOWARD,                        )
                                       )
       Petitioner,                     )
                                       )        CIVIL ACTION NO.
       v.                              )         2:16cv803-MHT
                                       )              (WO)
UNITED STATES OF AMERICA,              )
                                       )
       Respondent.                     )

                                   OPINION

       Pursuant to 28 U.S.C. § 2255, petitioner, a federal

prisoner,     filed    this     lawsuit      seeking   habeas   relief.

This     lawsuit      is     now      before    the    court    on    the

recommendation of the United States Magistrate Judge

that    the   habeas       petition    be    denied.    There   are   no

objections to the recommendation.               After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.

       An appropriate judgment will be entered.

       DONE, this the 20th day of March, 2019.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
